Citation Nr: 1128675	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee patellar tendonitis, status post surgical intervention, with degenerative joint disease.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to September 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA), which in pertinent part granted service connection for right knee patellar tendinitis, status post surgical intervention, with degenerative joint disease, and assigned a 10 percent rating.  In a subsequent January 2008, notice of disagreement, the Veteran disagreed with the rating assigned.  

Jurisdiction over the case is now with the Roanoke, Virginia RO.  Although the Veteran initial requested a Board hearing in Washington D.C., in May 2011 he withdrew that request.      


FINDING OF FACT

The Veteran's right knee disability is manifested by arthritis with painful motion. Flexion to 60 degrees or less and extension to 5 degrees or less have not been shown.  Instability, subluxation, or other impairment of the knee have not been objectively found.  There is no indication of the use of a brace or other aid to assist in ambulation and there are no signs of abnormal weight bearing.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease with painful motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a June 2008 VCAA notice letter, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although this notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a May 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records and the report of QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records reveal that he underwent a number of right knee procedures during service.  In March 1980 he underwent an arthrotomy for a torn right anterior cruciate ligament.  In May 1981 he underwent a right knee arthotomy for anterior cruciate ligament deficiency, grade 2 chondromalacia of the femoral tibial surfaces and unstable right knee secondary to the anterior cruciate ligament deficiency.  In September 1981 the Veteran tore the anterior cruciate ligament and the lateral meniscus resulting in an arthroscopy and arthrotomy with excision of a torn portion of the lateral meniscus.  It was noted that the surgery included reconstruction of the anterior cruciate ligament.  

In a November 1995 operative report, the Veteran underwent a right knee arthroscopy for locking of the right knee, along with anterior cruciate ligament laxity.  The diagnoses at the time were grade II-III chondromalacia of the right knee and synovial hypertrophy of the right knee.  2005 records then indicate that the Veteran had another right knee arthroscopy with high tibial osteotomy in August 2005.  A September 2005 orthopedic clinic progress note shows a diagnosis of right knee osteoarthritis.  It was noted that the tibial hardware was in good position.  

On July 2006 QTC examination, the Veteran reported progressive continued discomfort of both knees with pain levels ranging from 3 to 8 out of 10.  He described that pain as aching, sticking, burning and sharp with near constant, recurrent symptomatology.  He indicated that he took Motrin as needed for pain with some benefit but without full amelioration.  He also noted limitation of range of motion and denied any recent acute exacerbating symptomatology or recent trauma.  

Examination of the lower extremities revealed no abnormal weight bearing signs.  It was noted that the Veteran utilized a shoe lift for leg length discrepancy.  Examination of the joints revealed that the knees were without erythema, edema or heat changes.  The Veteran had a current appreciable leg length discrepancy with the right leg measuring 106 cm in length and the left leg measuring 104.5 cm in length.  

Examination of the knee joints showed right knee flexion to 140 degrees with pain beginning at 100 degrees and right knee extension to 0 degrees without pain.  The examiner noted that there was no further limitation of motion by pain, fatigue, weakness, lack of endurance, incoordination or repetitive motion.  The examiner also noted that X-rays during service had shown mild degenerative joint disease in the medial compartment of the right knee but otherwise a negative right knee.  The pertinent diagnosis was patellar tendinitis with status post right knee surgical intervention times 5 with postoperative scarring and degenerative joint disease.  

In his January 2008 notice of disagreement, the Veteran indicated that due to his high tibial osteotomy, where a plate and 4 screws were placed into the base of his knee and tibia, it was physically impossible to have full flexion of his right knee.  Thus, he did not have full range of motion of the knee.  He noted that he was unable to run and perform many other physical functions due to the injuries received to the right knee during service.  

In his June 2008 Form 9, the Veteran alleged that he had severe recurrent lateral right knee instability, tibia and fibula malunion resulting in marked right knee disability and frequent episodes of locking and pain due to his right knee disability.  He noted that his pain was constant and that the instability increased with knee fatigue.  For example, his knee would become increasingly unstable while cutting the grass as he pushed his lawnmower.  He indicated that at the age of 47 he was severely limited in his ability to participate in physical activity such as carrying items over 30 pounds, physical labor, yard work and negotiating stairs.  He was unable to run, play racquetball, basketball, softball, hike or participate in any activity that required a cutting motion or a bending and pushing motion due to his right knee problems.  

On March 2010 QTC examination, the Veteran reported current pain, stiffness, weakness, tenderness, fatigability, subluxation, lack of endurance and deformity.  The right knee would give way.  He did not claim that there was any heat, redness, locking, drainage or effusion.  He declared that he had right knee pain with flare ups twice a day.  Each episode could last from two hours to two days.  The pain severity of his right knee went up to 8.5 out of 10.  The right knee pain was consistently precipitated with all weight bearing activity, sudden lateral movements or stepping too quickly and/or prolonged ambulation.  

The Veteran stated that he sometimes experienced spontaneous right knee pain exacerbation.  Medications included Naproxen and/or Motrin.  The Veteran indicated that the functional impairment from the knee included pain when walking, bending, lifting objects and lateral movement.  He also reported limitation of motion and indicated that the pain precluded him from sitting in small confined spaces.  He noted significant pain when he was required to extend the joint.  He did not claim any incapacitating episodes.  

He reported a limited ability to stand, hike or walk over uneven terrain and an inability to run.  He also had a limited ability to lift heavy objects, a limited ability to flex and extend the right knee, a limited ability to sit in confined spaces and a limited ability to do yard work.  He experienced constant pain, along with weakness when he was required to move laterally. 

Examination of the knees showed tenderness of the right knee.  There was no evidence of ankylosis, instability, abnormal movement, edema, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was also no evidence of genu recurvatum, locking pain, or crepitus.  Flexion of the right knee was to 140 degrees and extension was to 0 degrees.  Repetitive motion was possible without any additional degrees of limitation.  The motion of the knee joints were not additionally limited by pain, fatigue, lack of endurance or incoordination after repetitive use.  Examination of the knee joints, along with medial and collateral ligament stability testing was normal.  Anterior and posterior cruciate stability testing was also normal.  Similarly, medial and lateral meniscus testing was normal.  The diagnosis was right knee patella tendonitis status post surgical intervention with degenerative joint disease.  

In an April 2011 statement, the Veteran indicated that he had always been physically active and tried to remain in good physical condition.  After the high tibial osteotomy surgery in late August 2005, his quality of life had diminished considerably.  The surgery had increased his knee stability somewhat; however, his knee was still severely limited.  Some of the limitations were less movement than normal in flexion, along with impingement due to ankylosis and high tibial osteotomy surgery, instability laterally even with the high tibial osteotomy surgery, excess fatigability and weakened movement, noticeable after 30 minutes of use, with increased pain and swelling.  There was interference with sitting, standing and weight-bearing and there was arthritis and deformity.  

He noted that he first injured his knee while a cadet at West Point and had three surgeries there for removal of meniscal tears and anterior and posterior cruciate ligament repairs.  He reinjured the knee at airborne school in 1984 and reinjured the knee again on military maneuvers in 1995.  He then had another mensical tear removal surgery at Fort Leavenworth in 1995.  Subsequently, he reinjured the knee during OEF in 2004 and again during military maneuvers in 2005, leading to the 2005 surgery.  


III.  Law and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The Veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 10 percent rating is warranted for slight impairment of the knee, including recurrent subluxation or lateral instability.  A 20 percent rating for knee impairment is warranted for moderate impairment and a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" are not defined in the VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable.  38 C.F.R. § 4.6.

Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be established where X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation; a 10 percent evaluation shall be established for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) of Code 5003 states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  A compensable rating may also be assigned where there is X-ray evidence or arthritis and slight limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under  Diagnostic Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g. 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect). In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability in his knee might receive separate ratings under Codes 5003 and 5257.  (July 1, 1997).  However, in a subsequent opinion, General Counsel held that separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knee to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing he experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5003 for arthritis with painful motion.  Consequently, the Board's focus is on whether a higher rating may be assigned under this, or any other Diagnostic Code for rating disability of the knee, along with whether any separate ratings may be assigned.
First, under Diagnostic Code 5003, there is no basis for assignment of a rating in excess of 10 percent, as the Veteran's arthritis (i.e. degenerative joint disease) is compensated based on X-ray evidence and limitation of motion that is noncompensable under the schedule.  Also, as the Veteran's right knee flexion has not been shown to be to less than 100 degrees, even when considering pain, a compensable rating is not warranted under Diagnostic Code 5260.  Additionally, as the Veteran's extension has been shown to be normal, to 0 degrees, a compensable rating is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a. 

Regarding Diagnostic Code 5257, neither of the official examinations produced any objective findings of instability or subluxation.  To the contrary, the March 2010 QTC examiner found no evidence of instability or subluxation, specifically noting that medial and collateral ligament stability testing, anterior and posterior cruciate ligament testing and medial and lateral meniscus testing was all normal.  There has been no finding of abnormal weight bearing, it is not shown that appellant uses a brace or other aids in ambulation, and locking and giving way have not been clinically demonstrated.  It is not reported that there is any disuse atrophy of the muscles around the knee.  Thus, while Veteran's complaints are noted, they are unconfirmed by clinical findings needed to assign a higher rating.
  
The Board has considered whether any other applicable codes for rating knee disability could result in assignment of a higher rating.  However, as ankylosis, nonunion or malunion of the tibia and fibula and genu recurvatum are not shown, ratings under Diagnostic Codes 5256, 5262 and 5263 are not applicable.  In this regard, although the Veteran has alleged "impingement due to ankylosis", the March 2010 VA examiner specifically found that there was no evidence of ankylosis.  Accordingly, the Board finds that the weight of the evidence is against the presence of any ankylosis.  Also, although the Veteran has alleged that he has impairment of the tibia, as shown by symptomatology, which necessitated the high tibial osteotomy, the Board finds that actual nonunion or malunion of the tibia has not been shown, and thus, Diagnostic Code 5262 is not applicable.  Additionally, the Veteran's subjectively reported instability, occurring even after the high tibial osteotomy, along with his overall pain has already been compensated under Diagnostic Codes 5003 and 5257.  Further, Diagnostic Codes 5258 and 5259 are not applicable as the Veteran is not shown to have dislocated semilunar cartilage with effusion into the joint, and any symptomatic symptoms from the removal of his semilunar cartilage (i.e. meniscectomies) are already rated under the other Diagnostic Code mentioned above for limitation of motion.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Notably, during the July 2006 QTC examination, the examiner found that there was no further limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion and during the March 2010 QTC examination, the examiner found that repetitive motion was possible without any additional degrees of limitation due to pain, fatigue, lack of endurance or in coordination.  Accordingly, the Board finds that the existing 10 percent rating assigned for arthritis with painful motion adequately compensate the Veteran's right knee functional loss.    

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's right knee symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


